Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about October 17, 2008, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner for Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence (Social Services Law § 384-b [7] [a]). The record shows that the agency made diligent efforts to encourage and strengthen the parental relationship by making appointments and referrals for respondent for drug and mental health treatment, arranging visitations with the child, advising respondent of the child’s progress, and making available to her staff and counseling for developing a plan for appropriate services (see Matter of Lady Justice I., 50 AD3d 425 [2008]; Matter of Ashley Lisa D., 46 AD3d 359 [2007]; Matter of Jah’lil Dale Emanuel McC., 44 AD3d 547 [2007]). Notwithstanding respondent’s mental disorder, she remained responsible for cooperating with and completing mandated drug and mental health treatment, which she failed to do (see Lady Justice I., 50 AD3d at 426; Jah’lil Dale Emanuel McC., 44 AD3d at 548; Matter of Paul Michael G., 36 AD3d 541 [2007]). Further, respondent continued her use of marijuana and repeatedly failed to take her prescribed psychiatric medication.
We have considered respondent’s remaining arguments and find them without merit. Concur—Mazzarelli, J.P., Saxe, Nardelli, DeGrasse and Manzanet-Daniels, JJ.